 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TREMAYNE CARROLL,                                  No. 2:19-cv-2324 CKD P
12                      Plaintiff,
13           v.                                         ORDER
14   STATE OF CALIFORNIA, et al.,
15                      Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. Plaintiff has not, however, filed his application for leave to proceed in forma

20   pauperis on the form used by this district. Accordingly, plaintiff’s application will be dismissed

21   and plaintiff will be provided the opportunity to submit the application on the appropriate form.

22           In accordance with the above, IT IS HEREBY ORDERED that:

23           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is dismissed without

24   prejudice;

25           2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

26   Forma Pauperis By a Prisoner; and

27   /////

28   /////
                                                        1
 1             3. Plaintiff shall submit, within thirty days from the date of this order, a completed

 2   application to proceed in forma pauperis. Plaintiff’s failure to comply with this order will result

 3   in a recommendation that this action be dismissed without prejudice.

 4   Dated: November 21, 2019
                                                         _____________________________________
 5
                                                         CAROLYN K. DELANEY
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1/bh
     carr2324.101a
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
